 Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                    Exhibit(s) A through M Page 1 of 75



                          EXHIBIT A
UNKNOWN TORT CLAIM REPRESENTATIVE’S REPORT AND RECOMMENDATION
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 2 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 3 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 4 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 5 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 6 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 7 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 8 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 9 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 10 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 11 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 12 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 13 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 14 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 15 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 16 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 17 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 18 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 19 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 20 of 75



                               EXHIBIT B
                              [RESERVED]
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 21 of 75




                               EXHIBIT C
                              [RESERVED]
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 22 of 75




                         EXHIBIT D
       TRUST AGREEMENT AND TRUST DISTRIBUTION PROTOCOL
     Case 15-50792          Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54                    Desc
                               Exhibit(s) A through M Page 23 of 75



                                    THE DIOCESE OF DULUTH
                                      TRUST AGREEMENT

        This TRUST AGREEMENT is made and entered in In re The Diocese of Duluth
(“Diocese”) (Bankr. D. Minn.), Case No. 15-50792, by and between the Diocese of Duluth, and
DW Harrow & Assoc., LLC (“Trustee”). This Trust Agreement is entered into pursuant to the
Joint Chapter 11 Plan of Reorganization of the Diocese of Duluth (the “Plan”). Unless otherwise
specifically defined herein, capitalized terms used in this Trust Agreement shall have the
meanings assigned to them in the Plan. Terms defined in the Bankruptcy Code, and not
otherwise specifically defined in the Plan or herein, when used herein, have the meanings
attributed to them in the Bankruptcy Code.

                                               RECITALS

A.       On the Petition Date, the Diocese filed a voluntary petition under chapter 11 of the Bankruptcy
         Code. The Diocese continued in possession of its property and has continued to operate and
         manage its business as debtor in possession pursuant to Sections 1107(a) and 1108 of Title 11 of
         the United States Code (the “Bankruptcy Code”).

B.       It is anticipated that in 2019, the Bankruptcy Court will enter an order confirming the Plan (the
         “Confirmation Order”).

C.       The Plan anticipates the existence of the Trust and the transfer and assignment to the Trust of the
         Trust Assets.

D.       Pursuant to the Plan, the Trust is to use the Trust Assets to pay Class 3 Claims and Class 6A
         Claims (together the “Trust Claims” or “Beneficiaries”), and meet indemnity and other
         obligations in accordance with the provisions of the Plan.

E.       Pursuant to the Plan, no Trust Assets shall be used to pay Class 4 Claims or Class 6B Claims.

F.       The Trust is established for the benefit of the Beneficiaries and is intended to qualify as a
         liquidating trust within the meaning of Treasury Regulation § 301.7701-4(d).

G.       Pursuant to the Plan and the anticipated Confirmation Order, the Trustee was duly appointed as a
         representative of the Estate pursuant to Sections 1123(a)(5), (a)(7), and (b)(3)(B) of the
         Bankruptcy Code.

H.       The Trust is intended to qualify as a “grantor trust” for federal income tax purposes and the
         Trustee shall administer and maintain the Trust in compliance with all relevant guidelines
         regarding liquidating trusts issued by the Internal Revenue Service (the “IRS”).

       NOW, THEREFORE, pursuant to the Plan and the Confirmation Order, in
consideration of the premises and the provisions in the Plan, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and affirmed, it is
agreed as follows:




                                                    D-1
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54                Desc
                               Exhibit(s) A through M Page 24 of 75



                                         ARTICLE I
                                    AGREEMENT OF TRUST

       1.1. CREATION AND NAME. The Debtor hereby creates a trust known as “The
Diocese of Duluth Settlement Trust,” which is the Trust provided for in the Plan.

       1.2. PURPOSE. The purpose of the Trust is to assume responsibility for preserving,
managing and distributing Trust Assets to the holders of Trust Claims in accordance with the
Trust Agreement and the requirements of the Plan.

        1.3. TRANSFER OF ASSETS. Pursuant to the Plan and upon entry of the
Confirmation Order, the Diocese will irrevocably transfer, absolutely grant, assign, convey, set
over and deliver to the Trustee, and at such times as set forth in the Plan, all of its right, title and
interest in and to the Trust Assets to be held in trust and for the uses and purposes stated herein
and in the Plan. The Trustee hereby agrees to accept and hold the Trust Assets in trust for the
Beneficiaries subject to the terms of this Trust Agreement and the Plan. The Trustee is hereby
authorized to file with governmental authorities any documents necessary or helpful to establish
the Trust.

        1.4. IRREVOCABILITY. The Trust is irrevocable. The Reorganized Debtor shall
not alter, amend, revoke or terminate the Trust. The Reorganized Debtor shall have no power or
authority to direct the Trustee to return any of the Trust Assets to the Reorganized Debtor. The
Trustee shall nevertheless have the power to amend this Trust for the purpose of conforming this
Trust to the provisions of the Confirmation Order.

         1.5.     BENEFICIARIES. The Beneficiaries of the Trust are:

                 (a)  Class 3 Claimants whose claims are not disallowed by the Bankruptcy
         Court and whose claims are payable under the Trust Distribution Protocols;

                (b)   Class 6A Claimants whose claims are not disallowed by the Bankruptcy
         Court and whose claims are payable under the Trust Distribution Protocols; and

                (c)    Settling Insurer Entities and the Diocese to the extent they are indemnified
         by the Trust.

         1.6.     ACCEPTANCE OF ASSETS AND ASSUMPTION OF LIABILITIES.

                 (a)     In furtherance of the purposes of the Trust, the Trustee hereby accepts the
         trusteeship of the Trust created by this Trust Agreement and the grant, assignment,
         transfer, conveyance and delivery of assets to the Trust, subject to the terms and
         conditions set forth in this Trust Agreement, the Plan and the Confirmation Order.

                 (b)    In furtherance of the purposes of the Trust, the Trustee, on behalf of the
         Trust, hereby expressly assumes all responsibility for preserving, managing and
         distributing Trust Assets to the Beneficiaries. The Class 3 Claims will be evaluated by the
         Tort Claims Reviewer in accordance with the Trust Distribution Protocols (“TDP”),
         attached to the Trust Agreement as Exhibit 1. Except as otherwise provided in this Trust

                                                 D-2
CORE/3008165.0002/154242262.2
     Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54               Desc
                                Exhibit(s) A through M Page 25 of 75



          Agreement, the TDP or the Plan, the Trustee shall have all defenses, cross-claims, offsets
          and recoupments, as well as rights of indemnification, contribution, subrogation, and
          similar rights, regarding Beneficiary Claims that the Diocese has or would have had
          under applicable law.

                  (c)    The Trustee shall have all the rights, powers and duties set forth in this
          Trust Agreement, the TDP and the Plan, and available under applicable law, for
          accomplishing the purposes of the Trust. The Trustee’s powers are exercisable solely in
          a fiduciary capacity consistent with, and in furtherance of, the purpose of the Trust and in
          accordance with applicable law. The Trustee shall have the authority to bind the Trust
          within the limitations set forth herein but shall for all purposes hereunder be acting in the
          capacity as Trustee, and not individually.

                  (d)    In furtherance of the purposes of the Trust, the Trustee assumes
          responsibility for: (a) making payments to Beneficiaries; (b) receiving, collecting,
          liquidating, maintaining and distributing the Trust Assets; and (c) fulfilling all other
          obligations of the Trust under this Trust Agreement and the Plan. The Trust will be
          administered consistent with the liquidating purpose of the Trust and with no objective to
          continue or to engage in the conduct of a trade or business, except to the extent
          reasonably necessary to preserve the liquidation value of the Trust Assets or as otherwise
          provided in the Plan.

                  (e)   Source of Payments. All Trust expenses and all liabilities of the Trust
          with respect to Trust Claims shall be payable solely by the Trustee out of the Trust
          Assets.

                                         ARTICLE II
                                     CORPUS OF THE TRUST

        2.1.     TRUST COMPOSITION. The Trust Assets shall include all property
transferred to the Trust pursuant to the Plan and future orders of the Bankruptcy Court, including
(but not limited to) all rights of every kind, nature and description transferred to the Trust
pursuant to Section 5.1 of the Plan, future orders of the Bankruptcy Court, or otherwise belonging
to the Trust.

        2.2.    TRANSFER TO TRUSTEE. From and after the Effective Date of the Plan,
pursuant to, and at such times set forth in the Plan, title to and all rights and interests in the Trust
Assets shall be transferred to the Trustee free and clear of all Liens, claims, encumbrances or
Interests of any kind in such property of any other Person (including all Liens, claims,
encumbrances or Interests of creditors of or holders of claims against or Interests in the Diocese)
in accordance with Sections 1123, 1141 and 1146(a) of the Bankruptcy Code, except as otherwise
expressly provided for in the Plan. The Trustee, on behalf of the Trust, shall receive the Trust
Assets when they are transferred to the Trust.

      2.3.    TRUSTEE’S RIGHT TO AND TITLE AND INTEREST IN TRUST
ASSETS. Upon the transfer of the Trust Assets, the Trustee succeeds to all of the Diocese’s,
Reorganized Entity’s, and the Estate’s right to and title and Interest in the Trust Assets, and the


                                                  D-3
 CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54              Desc
                               Exhibit(s) A through M Page 26 of 75



Diocese, Reorganized Entity, and the Estate will have no further right to or title or Interest in or
with respect to the Trust Assets or this Trust, except as provided herein, in the Plan or the
Confirmation Order.

        2.4.     NO TAX ON TRANSFERS TO TRUST. Pursuant to Section 1146(a) of the
Bankruptcy Code, the delivery of any deed or other instrument of transfer under, in furtherance
of, or in connection with this Trust, including any deeds, bills of sale or assignments executed in
connection with any transfer to the Trust, or receipt, or disposition/sale of assets by the Trust
contemplated by the Plan, shall not be subject to any stamp tax, real estate transfer tax, excise tax,
sales tax, use tax or other similar tax.

        2.5.    SPENDTHRIFT PROVISION. To the fullest extent permitted by law, neither
the principal nor income of the Trust, in whole or part, shall be subject to any legal or equitable
claims of creditors of any Beneficiary or others, nor to legal process, nor be voluntarily or
involuntarily transferred, assigned, anticipated, pledged or otherwise alienated or encumbered
except as may be ordered by the Bankruptcy Court.

        2.6.    TRUST CORPUS. The entirety of the Trust’s corpus shall be available to pay
eligible Beneficiary Claims and authorized Trust expenses. The Trust Corpus shall be allocated,
administered, and distributed as provided in the Plan.

                                        ARTICLE III
                                POWERS AND DUTIES OF TRUSTEE

       3.1.     POWERS AND DUTIES. The Trustee shall have, in addition to any other
powers and discretions conferred on the Trustee by applicable trust law (to the extent not
inconsistent with applicable Bankruptcy law and/or the Plan), the Plan and other provisions in this
instrument, the following powers and discretions:

                (a)     To act as custodian of, receive, control, manage, liquidate, monetize and
         dispose of all Trust Assets for the benefit of the Beneficiaries as the Trustee deems
         appropriate to accomplish the purpose of the Trust, in accordance with the terms of this
         Trust Agreement, the Plan and the Confirmation Order;

                 (b)    To abandon any property, including any chose in action, which it
         determines in its reasonable discretion to be of de minimis value or of more burden than
         value to the Trust;

                 (c)   To protect and enforce the rights in and to the Trust Assets by any method
         deemed appropriate including, without limitation, by judicial proceedings or pursuant to
         any applicable bankruptcy, insolvency, moratorium or similar law and general principles
         of equity;

                 (d)    To enter into contracts in the course of administering the Trust Assets for
         liquidation and in conjunction with their disposition under this Trust Agreement and the
         Plan;



                                                 D-4
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54           Desc
                               Exhibit(s) A through M Page 27 of 75



                 (e)    To open and maintain bank accounts on behalf of the Trust, deposit funds
         therein and draw checks thereon, as appropriate under this Trust Agreement, the Plan and
         the Confirmation Order;

                (f)      To obtain all reasonably necessary insurance coverage with respect to any
         property that is or may in the future become a Trust Asset;

                 (g)    To incur on behalf of the Trust, and pay from the assets of the Trust, all
         fees, costs and expenses of administering the Trust as provided in this Trust Agreement
         and the Plan. These fees, costs and expenses include: (a) the fees of bankruptcy
         management companies; (b) the fees and costs of Professionals employed by the Trustee,
         such as the Tort Claims Reviewer, investment advisors, accountants, agents, managers,
         attorneys-at-law, actuaries or auditors; and (c) the premiums charged by insurers,
         including, but not limited to, professional liability insurers;

                (h)    In accordance with the Plan and the TDP, and the evaluation of the Tort
         Claims Reviewer pursuant to the TDP, to make distributions to Beneficiaries who have
         provided signed copies of all required releases and forms. All deadlines established by
         the TDP are subject to extension based on the Trustee’s discretion after conducting a
         case-by-case analysis;

                (i)    In its discretion, to rely on the authenticity of the signature of the Tort
         Claims Reviewer, and the accuracy of the information set forth by, and the
         reasonableness of the determination of, the Tort Claims Reviewer in the administration of
         the TDP and assessment of the Class 3 Claims without any verification or confirmation;

                (j)     In its discretion, as a party in interest, to seek enforcement of any
         provision of the Plan pertaining to the Trust;

                (k)      To retain any attorney-at-law, Tort Claims Reviewer, consultant, expert,
         accountant, investment advisor, bankruptcy management company or such other agents
         and advisors as are necessary and appropriate to effectuate the purpose of, and maintain
         and administer, the Trust and shall be entitled to rely on advice given by such advisors
         within his, her, or its areas of competence. In no event, however, shall the Trustee incur
         fees from any professional, except the Trustee's primary legal counsel, in excess of
         $50,000.00 without prior approval of the Bankruptcy Court;

                (l)    To make, sign, execute, acknowledge and deliver any documents that may
         be necessary or appropriate to effectuate the purpose of the Plan and/or the Trust or to
         maintain and administer the Trust;

                (m)     To seek the examination of any Person under, and subject to, the
         provisions of the Bankruptcy Rules, including Bankruptcy Rule 2004;

                 (n)    To file a motion with the Bankruptcy Court, with notice to the parties in
         interest, for a modification of the provisions of this Trust Agreement if the Trustee
         determines that such modification is necessary to conform to legal and/or administrative
         requirements and to the purpose of the Trust;

                                                D-5
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54              Desc
                               Exhibit(s) A through M Page 28 of 75



                  (o)    Upon any event terminating the Trust, to defer distribution of property
         from the Trust for a reasonable time needed to wind up the affairs of the Trust, including
         time needed to provide for payment of debts and expenses, although Beneficiaries’ rights
         to distributions shall vest immediately;

                (p)    To comply with Bankruptcy Code Section 345 with regard to the
         investment of Trust Assets. The Trustee is relieved of any obligation to diversify;

                (q)     To establish such accounts, funds and reserves, as required by the Plan, for
         ease of administration. Nothing in this provision shall restrict the Trustee’s authority to
         pool such accounts, funds or reserves for investment purposes or require separate bank
         accounts for such accounts, funds or reserves;

                  (r)  To be responsible for only that property delivered to it and have no duty to
         make, nor incur any liability for failing to make, any search for unknown property or
         liabilities;

                 (s)       To comply with the special distribution conditions outlined in Section 6.6
         of the Plan.

      3.2.     LIMITATIONS ON THE TRUSTEE. Notwithstanding anything in this Trust
Agreement to the contrary, the Trustee shall not do or undertake any of the following:

                  (a)      To guaranty any debt;

                  (b)      To loan Trust Assets;

                (c)     To make any transfer or distribution of Trust Assets other than those
         authorized by this Trust Agreement, the Plan or the Confirmation Order;

                  (d)      To engage in any trade or business;

                (e)    To engage in any investments or activities inconsistent with the treatment
         of the Trust as a liquidating trust within the meaning of Treasury Regulation
         Section 301.7701-4(d).

                                         ARTICLE IV
                                  TERMINATION OF THE TRUST

        4.1.      WHEN TERMINATION SHALL OCCUR. The Trustee shall terminate the
Trust after its liquidation and the administration and distribution of the Trust Assets in accordance
with this Trust Agreement and the Plan and the Trustee’s full performance of all other duties and
functions set forth in this Trust Agreement and the Plan. The Trust shall terminate no later than
the eighth (8th) anniversary of the Effective Date.

         4.2.     TERMINATION PROCEDURES. After termination of the Trust and solely for
the purpose of liquidating and winding up its affairs, the Trustee shall continue to act as Trustee
until its duties hereunder have been fully performed. The Trustee shall retain the books, records,

                                                   D-6
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54              Desc
                               Exhibit(s) A through M Page 29 of 75



documents and files that shall have been delivered to or created by the Trustee until distribution
of all the Trust Assets. For purposes of this provision Trust Assets will be deemed distributed
when the total amount remaining in the Trust is less than $50,000. At the Trustee’s discretion, all
of such books, records, documents and files may be destroyed at any time following the later of:
(a) the first anniversary of the final distribution of the Trust Assets; and (b) the date until which
the Trustee is required by applicable law to retain such books, records, documents and files;
provided that, notwithstanding the foregoing, the Trustee shall not destroy or discard any books,
records, documents or files relating to the Trust without giving the Reorganized Debtor and the
Beneficiaries reasonable prior written notice thereof.

        4.3.    TERMINATION DISTRIBUTION. Upon termination of the Trust, provided
that all fees and expenses of the Trust have been paid or provided for in full, the Trustee will
deliver all funds and other investments remaining in the Trust, if any, including any investment
earnings thereon, to a charity supporting survivors of childhood sexual abuse as set forth in the
Confirmation Order.

        4.4.    DISCHARGE, EXCULPATION AND EXONERATION. Upon termination
of the Trust and accomplishing of all activities described in this Article, the Trustee and its
professionals shall be discharged and exculpated from liability (except for acts or omissions
resulting from the recklessness, gross negligence, willful misconduct, knowing and material
violation of law or fraud of the Trustee or his designated agents or representatives). The Trustee
may, at the expense of the Trust, seek an Order of the Bankruptcy Court confirming the
discharges, exculpations and exoneration referenced in the preceding sentence.

                                  ARTICLE V
             IMMUNITY, LIABILITY AND INDEMNIFICATION OF TRUSTEE

        5.1.    LIMITATIONS ON LIABILITY. Neither the Trustee nor any of its duly
designated agents or representatives or Professionals shall be liable for any act or omission taken
or omitted to be taken by the Trustee in good faith, other than acts or omissions resulting from the
recklessness, gross negligence, willful misconduct, knowing and material violation of law, or
fraud of the Trustee or its designated agents or representatives. The Trustee may, in connection
with the performance of its functions, and in its sole and absolute discretion, consult with its
attorneys-at-law, accountants, financial advisors and agents and shall not be liable for any act
taken, omitted to be taken, or suffered to be done in accordance with advice or opinions rendered
by such Persons. Notwithstanding such authority, the Trustee shall be under no obligation to
consult with its attorneys-at-law, accountants, financial advisors or agents, and its good faith
determination not to do so shall not result in the imposition of liability on the Trustee, unless such
determination is based on the Trustee’s recklessness, gross negligence, willful misconduct,
knowing and material violation of law, or fraud.

        5.2.     NO RECOURSE AGAINST TRUSTEE PERSONALLY. No recourse shall
ever be had, directly or indirectly, against the Trustee personally, or against any employee,
contractor, agent, attorney-at-law, accountant or other Professional retained in accordance with
the terms of this Trust Agreement or the Plan by the Trustee, by legal or equitable proceedings or
by virtue of any statute or otherwise, nor upon any promise, contract, instrument, undertaking,
obligation, covenant or trust agreement whatsoever executed by the Trustee in implementation of

                                                 D-7
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54             Desc
                               Exhibit(s) A through M Page 30 of 75



this Trust Agreement or the Plan, or by reason of the creation of any indebtedness by the Trustee
under the Plan for any purpose authorized by this Trust Agreement or the Plan, it being expressly
understood and agreed that any such promise, contract, instrument, undertaking, obligation,
covenant or trust agreement entered into by the Trustee, whether in writing or otherwise, shall be
enforceable only against and be satisfied only out of the Trust Assets and shall be evidence only
of a right of payment out of the Trust Assets. Notwithstanding the foregoing, the Trustee may be
held liable for its recklessness, gross negligence, willful misconduct, knowing and material
violation of law, or fraud; and if liability on such grounds is established, recourse may be had
directly against the Trustee. The Trust will not be covered by a bond.

        5.3.     INDEMNIFICATION. The Trustee, using Trust Assets, shall defend, indemnify
and hold harmless the Trustee, its officers, directors, agents, representatives and employees to the
fullest extent that a corporation or trust organized under the laws of Minnesota is entitled to
defend, indemnify and hold harmless its trustees, officers, directors, agents, representatives and
employees against any and all costs (including attorneys’ fees and costs), judgments, awards,
amounts paid in settlement, liabilities, expenses, claims, damages or losses incurred by them in
the performance of their duties hereunder; provided that neither the Trustee nor its officers,
directors, agents, representatives or employees shall be defended, indemnified or held harmless in
any way for any liability, expense, claim, damage or loss for which they are ultimately liable
under Section 5.1.

       5.4.     OTHER DUTIES, OBLIGATIONS, INDEMNIFICATION. The Trust will
also assume all duties, obligations and indemnification responsibilities outlined in the Plan and
Insurance Settlement Agreements.

                            ARTICLE VI
     COMPENSATION AND EXPENSE REIMBURSEMENT OF TRUSTEE AND ITS
                              AGENTS

      6.1.     TRUSTEE COMPENSATION. The Trustee shall be entitled to receive
compensation from the Trust Assets as detailed in Exhibit 2.

        6.2.    COMPENSATION OF TRUSTEE’S AGENTS. Any Person retained by the
Trustee pursuant to this Trust Agreement or the Plan will be entitled to reasonable compensation
for services rendered.

        6.3.     REIMBURSEMENT OF EXPENSES. Any and all reasonable and necessary
costs and expenses incurred by the Trustee and any Person retained by the Trustee, in performing
its respective duties under this Trust Agreement, will be reimbursed by the Trustee from the Trust
Assets.

                                         ARTICLE VII
                                     SUCCESSOR TRUSTEES

        7.1.      VACANCY CAUSED BY TRUSTEE RESIGNATION OR REMOVAL.

                          (a)     The Trustee may resign at any time upon thirty (30) days’ written
                  notice to be filed with the Bankruptcy Court. The Trustee shall, within thirty (30)

                                                 D-8
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54               Desc
                               Exhibit(s) A through M Page 31 of 75



                  days after such resignation takes effect, deliver to the successor Trustee all of the
                  Trust Assets which were in the possession of the Trustee along with a complete
                  list of Trust Assets and a complete accounting of all transactions engaged by the
                  Trustee while serving as such.

                         (b)     Any Tort Claimant may petition the Bankruptcy Court to remove
                  the Trustee.

                          (c)    The Bankruptcy Court may remove a Trustee for cause, which
                  cause shall include, but shall not be limited to, the factors listed in Minnesota
                  Statute § 501C.076(b). The removal will take effect upon the date the Bankruptcy
                  Court specifies. In the event of removal, the Trustee shall, within thirty (30) days
                  after such removal takes effect, or at some earlier date as the Bankruptcy Court
                  may specify, deliver to the successor Trustee all of the Trust Assets which were in
                  the possession of the Trustee along with a complete list of Trust Assets and a
                  complete accounting of all transactions engaged in by the Trustee while serving as
                  such.

      7.2.     OUTGOING TRUSTEE OBLIGATIONS. In the event of the resignation or
removal of the Trustee, the outgoing Trustee shall:

                (a)     Execute and deliver by the effective date of resignation or removal such
         documents, instruments, records and other writings as may be reasonably requested by
         the successor Trustee to effect such resignation or removal and the conveyance of the
         Trust Assets then held by the resigning or removed Trustee to the successor Trustee;

                 (b)     Deliver to the successor Trustee all documents, instruments, records and
         other writings relating to the Trust Assets as may be in the possession or under the
         control of the resigning or removed Trustee; and

                (c)   Otherwise assist and cooperate in effecting the assumption of the resigning
         or removed Trustee’s obligations and functions by the successor Trustee.

                 (d)    The resigning, removed or departed Trustee hereby irrevocably appoints
         the successor Trustee (and any interim trustee) as its attorney-in-fact and agent with full
         power of substitution for it and its name, place and stead to do any and all acts that such
         resigning or removed Trustee is obligated to perform under this Trust Agreement. Such
         appointment shall not be affected by the subsequent disability or incompetence of the
         Trustee making such appointment. The Bankruptcy Court also may enter such orders as
         are necessary to effect the termination of the appointment of the Trustee and the
         appointment of the successor Trustee.

       7.3.    APPOINTMENT OF SUCCESSOR TRUSTEE. Any vacancy in the office of
Trustee shall be filled by the nomination of a majority of the members of the UCC
(notwithstanding dissolution of the UCC on the Effective Date), subject to the approval of the
Bankruptcy Court, after notice and a hearing. If at least three (3) members of the UCC do not


                                                  D-9
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54             Desc
                               Exhibit(s) A through M Page 32 of 75



participate in the nomination of a successor Trustee within thirty (30) days after the Trustee
resigns or becomes unable to serve, the counsel for the majority of Tort Claimants shall designate
a successor after notice to Beneficiaries and a hearing.

       7.4.     PRESERVATION OF RECORD OF CHANGES IN TRUSTEES. A copy of
each instrument of resignation, removal, appointment and acceptance of appointment shall be
attached to an executed counterpart of this Trust Agreement.

                                          ARTICLE VIII
                                TRUSTEE REPORTING AND DISCHARGE

       8.1.     ANNUAL ACCOUNTINGS. The Trustee shall prepare, at least annually, and
upon termination of the Trust, a written accounting of the administration of the Trust listing the
current assets (with fair market values) and detailing all transactions that occurred during the
period covered by such accounting. Each such accounting shall be filed with the Bankruptcy
Court. Copies of such accounting shall be available to Beneficiaries upon request.

        8.2.    APPROVAL OF ACCOUNTINGS AND DISCHARGE OF THE TRUSTEE.
The Trustee may file with the Bankruptcy Court a motion for approval of any accounting
described in Section 8.1. Upon the entry of an order of the Bankruptcy Court approving any such
accounting, the Trustee shall be discharged from all liability, with respect to all assets listed and
transactions detailed in such accounting, to the Trust, any Beneficiary or any Person who or
which has had or may then or thereafter have a claim against the Trust for acts or omissions in the
Trustee’s capacity as the Trustee or in any other capacity contemplated by this Trust Agreement
or the Plan.

                                            ARTICLE IX
                                  SECTION 468B SETTLEMENT FUND

        9.1.      GENERALLY.

                 (a)    In accordance with the Plan, the Trustee will take all reasonable steps to
         ensure that the Trust will qualify as, and remain, a “Designated” or “Qualified”
         settlement fund within the meaning of § 468B of the Internal Revenue Code of 1986, as
         amended (the “Tax Code”), and the regulations promulgated pursuant thereto. The
         Diocese is the “transferor” within the meaning of Treasury Regulation Section 1.468B-
         1(d)(1). The Trustee shall be classified as the “administrator” within the meaning of
         Treasury Regulation Section 1.468B-2(k)(3).

                 (b)    It is further intended that the transfers to the Trust will satisfy the “all
         events test” and the “economic performance” requirement of Section 461(h)(1) of the Tax
         Code and Treasury Regulation Section 1.461- 1 (a)(2).

       9.2.    EMPLOYER IDENTIFICATION NUMBER. Upon establishment of the Trust,
the Trustee shall apply for an employer identification number for the Trust in accordance with
Treasury Regulation Section 1.468B-2(k)(4).



                                                D-10
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54              Desc
                               Exhibit(s) A through M Page 33 of 75



        9.3.      RELATION-BACK ELECTION. If applicable, the Trustee and the Diocese
shall fully cooperate in filing a relation-back election under Treasury Regulation Section 1.468B-
1(j)(2), to treat the Trust as coming into existence as a settlement fund as of the earliest possible
date.

         9.4.     FILING REQUIREMENTS. The Trustee shall cause to be filed, on behalf of
the Trust, all required federal, state, and local tax returns in accordance with the provisions of
Treasury Regulation Section 1.468B-2(k)(1). The Diocese or Reorganized Debtor shall file an
election statement(s) satisfying the requirements of Treasury Regulation Section 1.468B-
1(k)(2)(ii) so that the Trust is treated as a grantor trust under Section 671 of the Tax Code and the
regulations promulgated thereunder. The election statement shall be included with the Trust’s
first timely filed trust income tax return. The Diocese or Reorganized Debtor shall supply to the
Trustee and to the Internal Revenue Service the statement described in Treasury Regulation
Section 1.468B-3(e)(2) no later than February 15th of the year following each calendar year in
which the Diocese or Reorganized Debtor makes a transfer to the Trust.

        9.5.    BROAD POWERS OF THE TRUSTEE. The Trustee is empowered to take all
actions, including such actions as may be consistent with those expressly set forth above, as the
Trustee deems necessary to reasonably ensure that the Trust is treated as a “Designated” or
“Qualified” settlement fund under Section 468B of the Tax Code and the regulations promulgated
pursuant thereto. Further, the Trustee may, unilaterally and without court order, amend, either in
whole or in part, any administrative provision of this Trust Agreement which causes unanticipated
tax consequences or liabilities inconsistent with the foregoing.

                                           ARTICLE X
                                         BENEFICIARIES

        10.1. NAMES AND ADDRESSES. The Trustee shall keep a register (the “Register”)
in which the Trustee shall at all times maintain the names and addresses of the Beneficiaries and
the awards made to the Beneficiaries pursuant to the Plan. The Trustee may rely upon this
Register for the purposes of delivering distributions or notices. In preparing and maintaining this
Register, the Trustee may rely on the name and address of each holder of a Claim as set forth in a
proof of claim filed by such holder, or proper notice of a name or address change, which has been
delivered by such Beneficiary to the Trustee. The Trustee may deliver distributions and notices to
counsel for any Beneficiary identified in such Beneficiary’s proof of claim or proper notice of a
name or address change.

       10.2. RIGHTS OF BENEFICIARIES. The rights of a Beneficiary under this Trust
Agreement shall, upon the death or incapacity of an individual Beneficiary, pass to the legal
representative of such Beneficiary. A Beneficiary shall have no title to, right to, possession of,
management of, or control of the Trust Assets, or any right to call for a partition or division of the
Trust Assets. Title to all the Trust Assets shall be vested in the Trustee, and the sole interest of
the Beneficiaries shall be the rights and benefits given to such Persons under this Trust
Agreement and the Plan.

       10.3. TAX IDENTIFICATION NUMBERS. The Trustee may require any
Beneficiary to furnish to the Trustee the Beneficiary’s employer or taxpayer identification number


                                                D-11
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54               Desc
                               Exhibit(s) A through M Page 34 of 75



or social security number as assigned by the IRS, and such other records or documents necessary
to satisfy the Trustee’s tax reporting obligations (including, but not limited to, certificates of non-
foreign status). The Trustee may condition the payment of any distribution to any Beneficiary
upon receipt of such number and records or documents.

                                        ARTICLE XI
                                 MISCELLANEOUS PROVISIONS

        11.1. PLAN INCORPORATION. The Plan and the Confirmation Order, including
the Plan’s Miscellaneous Provisions, are incorporated into this Trust Agreement.

       11.2. NOTICES. All notices or deliveries required or permitted hereunder shall be
given as directed in the Plan, to the following:

                  If to the Trust or Trustee:

                  DW Harrow & Assoc., LLC
                  1880 State Highway 309
                  Kerens, Texas 75144


                  If to a Beneficiary:

                  Counsel who signed the Beneficiary’s Proof of Claim or, for an
                  unrepresented claimant, to the address for the claimant provided in the
                  Proof of Claim.

       11.3. WAIVER. No failure or delay of any party to exercise any right or remedy
pursuant to this Trust Agreement shall affect such right or remedy or constitute a waiver by such
party of any right or remedy pursuant thereto. Resort to one form of remedy shall not constitute a
waiver of alternative remedies.

        11.4. REIMBURSEMENT OF COSTS. If the Trustee or the Trust, as the case may
be, is the prevailing party in a dispute regarding the provisions of this Trust Agreement or the
enforcement thereof, the Trustee or the Trust, as the case may be, shall be entitled to collect any
and all costs, reasonable and documented out-of-pocket expenses and fees, including attorneys’
fees, from the non-prevailing party incurred in connection with such dispute or enforcement
action.

        11.5. ENTIRETY OF TRUST AGREEMENT. This Trust Agreement supersedes any
and all prior oral discussions and agreements with respect to the subject matter hereof. This Trust
Agreement, together with the Exhibits hereto, the Plan, and the Confirmation Order, contain the
sole and entire Trust Agreement and understanding with respect to the matters addressed therein.

       11.6. COUNTERPARTS. This Trust Agreement may be executed in two or more
counterparts, with the same effect as if all signatures on such counterparts appeared on one
document, each of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

                                                 D-12
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54             Desc
                               Exhibit(s) A through M Page 35 of 75



       11.7. CAPTIONS. The captions of Articles and Sections are included for convenience
only and are to be disregarded in interpreting this Trust Agreement.

        11.8. INDEPENDENT LEGAL AND TAX COUNSEL. All parties to this Trust
Agreement have been represented by counsel and advisors (collectively referred to as “Counsel”)
of their own selection in this matter. Consequently, the parties agree that the language in all parts
of this Trust Agreement shall in all cases be construed as a whole according to its fair meaning
and neither strictly for nor against any party. It is specifically acknowledged and understood that
this Trust Agreement has not been submitted to, nor reviewed or approved by, the Internal
Revenue Service or the taxing authorities of any state or territory of the United States of America.

       11.9. APPLICABLE LAW. This Trust Agreement shall be administered under,
governed by, and enforced according to the laws of the State of Minnesota applicable to contracts
and trust agreements made and to be performed therein, except that all matters of federal tax law
and the Trust’s compliance with Section 468B of the Tax Code and Treasury Regulations
thereunder shall be governed by federal tax law, and all matters of federal bankruptcy law shall be
governed by federal bankruptcy law.

        11.10. TERMINATION. This Trust Agreement shall terminate and be deemed void ab
anitio if a Confirmation Order is not entered consistent with the Plan.

        IN WITNESS WHEREOF, the Diocese and the Trustee execute this Trust Agreement as
of the date set forth in the opening paragraph.

                                               Trustee:


                                               By:
                                               Printed Name:
                                               Title:


                                               The Diocese of Duluth


                                               By:
                                               Printed Name:
                                               Title:




                                                D-13
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54           Desc
                               Exhibit(s) A through M Page 36 of 75



                                           EXHIBIT 1

                                   THE DIOCESE OF DULUTH
                                TRUST DISTRIBUTION PROTOCOLS

1. Definitions

        1.1    Capitalized Terms. Capitalized terms used in this Trust Distribution Protocols
shall have the meanings given them in the Plan, the Trust Agreement or the Bankruptcy Code,
unless otherwise defined herein, and such definitions are incorporated in this Trust Distribution
Protocols by reference.

2. Purpose, Interpretation

        2.1    Purpose. This Trust Distribution Protocols is designed to provide guidance to the
Tort Claims Reviewer in determining the amount of each Tort Claim under the Plan by assigning
to each such Claim a value pursuant to the Evaluation Factors below.

        2.2     General Principles. As a general principle, this Trust Distribution Protocols
intends to set out a procedure that provides substantially the same treatment to holders of similar
Class 3 Claims. The range of values set forth in the Evaluation Factors below and the discretion
given to the Tort Claims Reviewer to determine and to adjust the value to be assigned to a
particular Class 3 Claim are intended to reflect the relative values of Class 3 Claims. Likewise
this Trust Distribution Protocols intends to set out a procedure that provides substantially the
same treatment to holders of similar Class 4 Claims. As to Class 4 Claims, the Tort Claims
Reviewer will determine values based on the maximum amount in the Unknown Tort Claim
Reserve Fund which is reserved for Unknown Tort Claims, taking into consideration all possible
additional claims that could be made up to the sixth anniversary of the effective date. The range
of values set forth in the Evaluation Factors below and the discretion given to the Tort Claims
Reviewer to determine and to adjust the value to be assigned to a particular Class 4 Claim are
intended to reflect the relative values of Class 4 Claims.

        2.3   Sole and Exclusive Method. The Evaluation Factors set forth below shall be the
sole and exclusive method by which the holder of a Class 3 Claim may seek allowance and
distribution of such Claim. Although the Evaluation Factors collectively comprise the
methodology that must be applied in reviewing Claims, the Tort Claims Reviewer may, as
indicated below, take into account considerations in addition to those identified herein when
evaluating a Claim. The Evaluation Factors set forth below shall be the sole and exclusive
method by which the holder of a Class 4 Claim may seek allowance and distribution of such
Claim. Although the Evaluation Factors collectively comprise the methodology that must be
applied in reviewing Claims, the Tort Claims Reviewer may, as indicated below, take into
account considerations in addition to those identified herein when evaluating a Claim.



                                              D-14
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54          Desc
                               Exhibit(s) A through M Page 37 of 75



      2.4      Interpretation. The terms of the Plan shall prevail if there is any discrepancy
between the terms of the Plan and the terms of this Trust Distribution Protocols.

        2.5    Confidentiality and Privilege. All information that the Tort Claims Reviewer
receives from any source about any Tort Claimant shall be held in strict confidence and shall not
be disclosed absent an Order of the Bankruptcy Court or the written consent of the Tort Claimant
(or such Claimant’s counsel of record). All information the Tort Claims Reviewer receives from
any Tort Claimant (including from counsel to such Claimant) shall be subject to a mediation
privilege and receipt of such information by the Tort Claims Reviewer shall not constitute a
waiver of any attorney-client privilege or attorney work-product claim or any similar privilege or
doctrine.

3. Tort Claims Reviewer

       3.1    Designation. Roger L. Kramer is the Tort Claims Reviewer, subject to an order of
the Bankruptcy Court. The Tort Claims Reviewer shall conduct a review of each of the Tort
Claims, according to the Evaluation Factors and other provisions contained in §§ 5 and 6 below,
make determinations upon which individual monetary distributions will be made subject to the
Plan and Confirmation Order.

4. Procedure

        4.1    Allowance of a Tort Claim. A Tort Claim shall be allowed if the Tort Claims
Reviewer determines the Tort Claimant proved his or her claim by a preponderance of the
evidence. If necessary, the Tort Claims Reviewer can ask for additional information to make this
determination. The Tort Claimant may refuse such a request at his or her own risk. If a Tort
Claim is allowed, the Tort Claims Reviewer shall determine the amount of such Tort Claim by
assigning such Tort Claim a value pursuant to the Evaluation Factors. The Tort Claims Reviewer
may consider the credibility of the Tort Claimant and the facts alleged in support of the Claim
and, in the Tort Claims Reviewer’s sole discretion, reduce or deny the Tort Claim.

        4.2    Supplemental Information. The Tort Claims Reviewer shall consider all of the
facts and evidence presented by the Tort Claimant in the Class 3 claimant’s filed proof of claim.
Within fourteen (14) calendar days after confirmation of the Plan, Tort Claimants may submit
supplemental information to the Tort Claims Reviewer in support of their Tort Claims. The Tort
Claims Reviewer shall have the ability to request additional information from any Tort Claimant.

        4.3    Determinations by the Tort Claims Reviewer. The Tort Claims Reviewer or
Trustee shall notify each Tort Claimant in writing of the estimated monetary distribution based
on the points awarded under § 5 below with respect to the Tort Claimant's claim, which may be
greater or smaller than the actual monetary distribution to be received based on the outcome of
any reconsideration claims. The Tort Claims Reviewer’s determination shall be final unless the
Tort Claimant makes a timely request for the point award to be reconsidered by the Tort Claims

                                              D-15
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54           Desc
                               Exhibit(s) A through M Page 38 of 75



Reviewer in accordance with § 4.4 below. The Tort Claimant shall not have a right to any other
appeal of the Tort Claims Reviewer’s point award. The Tort Claims Reviewer shall make final
determinations as expeditiously as possible, while ensuring a full and fair review process for all
Tort Claims.

        4.4     Requests for Reconsideration. The Tort Claimant may request reconsideration by
delivering a written request for reconsideration to the Tort Claims Reviewer within fourteen (14)
calendar days after the date of mailing of the notice of the preliminary monetary distribution
provided by the Tort Claims Reviewer under § 4.3 above. Each written request must be
accompanied by a check for the reconsideration fee of five hundred dollars ($500). The Tort
Claimant, with the request for reconsideration, may submit additional evidence and argument in
support of such request. The Tort Claimant’s monetary distribution amount may go up or down
as a result of his or her request for reconsideration. The Tort Claims Reviewer shall have sole
discretion to determine how to respond to the request for reconsideration. The Tort Claims
Reviewer shall have the power to change the award if cause exists. The Tort Claims Reviewer’s
determination of such request for reconsideration shall be final and not subject to any further
reconsideration, review or appeal by any party, including a court.

       4.5     Deceased Abuse Survivor. The Tort Claims Reviewer shall review the claim of a
deceased Tort Claimant without regard to the Tort Claimant’s death, except that the Tort Claims
Reviewer may require evidence that the person submitting the claim on behalf of the decedent is
authorized to do so.

        4.6     Payment. After all Class 3 Claims have been evaluated pursuant to the Evaluation
Factors, the Trustee shall determine the dollar value for each Tort Claim based on the Class 3
claimant’s pro rata share of the total points assigned to all Class 3 claimants and the available
funds for distribution after accounting for necessary holdbacks including, but not limited to,
Trust operating expenses. The Trustee shall then make payment to Class 3 Claimant in
accordance with the Trustee’s powers and duties under Section 3.1(h) of the Trust Agreement.
After all Class 4 Claims have been evaluated pursuant to the Evaluation Factors, the Reorganized
Debtor shall determine the dollar value for each Tort Claim based on the Class 4 claimant’s pro
rata share of the total points assigned to all Class 4 claimants and the available funds in the
Unknown Tort Claim Reserve Fund as determined by the Unknown Claims Representative.
Claims that meet the definition of an Unknown Tort Claim pursuant to paragraph 86 (v.) of the
Plan and are not otherwise excused by paragraphs 86 (i.) through (iv.), inclusive, will receive the
de minimis payment of $2,500.00 as sole compensation for their claim. The Reorganized Debtor
shall then make payment to Class 4 Claimants in accordance with Sections 4.4 and 6.2 of the
Plan.

       4.7    Undeliverable Distributions. If, after the passage of 365 days of the Effective
Date, the Trustee does not have signed copies of all required releases and forms, including the
Claimant’s refusal to sign or returned mail due to lack of current address, the funds allocated to



                                              D-16
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54                Desc
                               Exhibit(s) A through M Page 39 of 75



the Claimant shall go back to the general corpus of the Trust and shall be available for pro rata
distribution to the other Claimants.


5. Guidelines for Allocation for Abuse Survivor Claims

       5.1     Evaluation Factors. Each Tort Claim will be evaluated by the Tort Claims
Reviewer. Each Tort Claim will be assigned points according to the following system, and the
points shall determine the amount of distribution to each Tort Claimant on a pro-rata basis
("Evaluation Factors"):

                  a.       Nature of Abuse & Circumstances. A point value ranging from 0 to 50
                           should be allocated for this section. Considerations should include, but are
                           not limited to, the following factors:

                           (1)    The duration and/or frequency of the abuse.

                           (2)    Type of abuse: e.g. penetration, attempted penetration,
                                  masturbation, oral sex, touching under the clothing, touching over
                                  the clothing, kissing, sexualized talk.

                           (3)    Circumstances of abuse:

                                      a. grooming behaviors including but not limited to special
                                         privileges, special activities, and attention, social
                                         relationship with parents, personal relationship with
                                         claimant, opportunity to experience sports or activities,
                                         isolation from others, use of alcohol or illicit drugs by
                                         abuser or claimant or use of or exposure to pornography;

                                      b. coercion or threat or use of force or violence, stalking;

                                      c. relationship of claimant to perpetrator including but not
                                         limited to whether claimant was a parishioner or student,
                                         held perpetrator in high regard, whether perpetrator was in
                                         position of trust, whether perpetrator had unsupervised
                                         access to claimant, and whether claimant valued
                                         relationship with perpetrator; and

                                      d. location of abuse, including but not limited to isolated
                                         location, Tort Claimant's home, rectory, church, cabin,
                                         orphanage, boarding school, trip.

                  b.       Impact of the Abuse. Overall, this category looks to how the abuse
                           impacted the Tort Claimant. This includes how the abuse impacted the

                                                  D-17
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54                Desc
                               Exhibit(s) A through M Page 40 of 75



                           Tort Claimant’s mental health, physical health, spiritual well-being, inter-
                           personal relationships, vocational capacity or success, academic capacity
                           or success, and whether the abuse at issue resulted in legal difficulties for
                           the Tort Claimant. Some of these considerations may include the below
                           factors, but the below list is not intended to be exhaustive. A point value
                           ranging from 0 to 50 should be allocated for this section.

                           The Tort Claims Reviewer should consider, along with any and all other
                           relevant factors, whether the abuse at issue manifested, or otherwise led
                           the claimant to experience, or engage in behaviors resulting from:

                                      a. Mental Health Issues: This includes but is not limited to
                                         anxiety, depression,       post-traumatic stress disorder,
                                         substance abuse, addiction, embarrassment, fear,
                                         flashbacks, nightmares, sleep issues, sleep disturbances,
                                         exaggerated startle response, boundary issues, self-
                                         destructive behaviors, guilt, grief, homophobia, hostility,
                                         humiliation, anger, isolation, hollowness, regret, shame,
                                         isolation, sexual addiction, sexual problems, sexual identity
                                         confusion, low self-esteem or self-image, bitterness,
                                         suicidal ideation and suicide attempts.

                                      b. Physical Health Issues: This includes but is not limited to
                                         physical     manifestations      of   emotional    distress,
                                         gastrointestinal issues, headaches, high blood pressure,
                                         physical manifestations of anxiety, erectile dysfunction,
                                         heart palpitations, sexually-transmitted diseases, physical
                                         damage caused by acts of abuse, reproductive damage, self-
                                         cutting and other self-injurious behavior.

                                      c. Spiritual Well-being: This includes but is not limited to loss
                                         of faith in God, loss of faith and trust in religion and
                                         spiritual distress.

                                      d. Interpersonal Relationships: This includes but is not limited
                                         to problems with authority figures, hypervigilance, sexual
                                         problems, marital difficulties, problems with intimacy, lack
                                         of trust, isolation, betrayal, impaired relations, secrecy,
                                         social discreditation and isolation; damage to family
                                         relationships, and fear of children or parenting.

                                      e. Vocational Capacity: This includes but is not limited to
                                         under- and un-employment, difficulty with authority
                                         figures, difficulty changing and maintaining employment,
                                         feeling of unworthiness or guilt related to financial success.


                                                   D-18
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54              Desc
                               Exhibit(s) A through M Page 41 of 75



                                      f. Academic Capacity: This includes but is not limited to
                                         school behavior problems.

                                      g. Legal difficulties: This includes but is not limited to
                                         criminal difficulties, bankruptcy, fraud.

                  c.       Claimant Involvement. The Tort Claims Reviewer shall consider that all
                           Claimants have benefited from the work and cost incurred by those
                           Claimants who have previously asserted claims against the Diocese and
                           have participated in the legal and factual development of claims against
                           the Diocese. A point value ranging from 0 to 15 should be allocated for
                           this section. The Tort Claim Review should consider factors including but
                           not limited to whether the Claimant has filed a lawsuit; whether the
                           Claimant and/or the Claimant’s family has been subject to a deposition,
                           mediation or interview; whether the Claimant has participated on the
                           committee representing survivors; and whether the Claimant participated
                           in publicizing the issue of clergy sex abuse which has benefitted all
                           claimants.

                           In addition to the points available in Section 5.1, the Tort Claims
                           Reviewer may, in his discretion, further increase an award to an individual
                           Tort Claimant based on the Tort Claimant's unique and substantial
                           contribution to the development of legal and factual claims against the
                           Diocese. Specifically, the Tort Claims Reviewer may award increased
                           compensation to a Tort Claimant who has succeeded in obtaining a
                           favorable verdict against the Diocese at trial. While the Tort Claims
                           Reviewer has broad discretion to increase an award under this provision,
                           in no instance may a Tort Claimant receive more than four (4) times the
                           average monetary payment awarded to Class 3 Claimants.

                  d.       Pending Lawsuit. If the Tort Claimant has a pending state court lawsuit
                           related to the abuse against a Catholic Entity, the Tort Claims Reviewer
                           shall award the Tort Claimant an additional 30 points.

6. Tort Claim Provisions. The following provisions shall apply to all Tort Claims:

        6.1    Reduction for Payments from Order. If the Tort Claimant’s abuser(s) belonged to
a religious order, the Tort Claimant’s final monetary distribution shall be reduced by thirty-three
percent (33%). If the reduction result is not a whole number, the Tort Claims Reviewer should
round up to the nearest whole number.

       6.2     Reduction for Payments from Archdiocese Bankruptcy Case. If the Tort Claimant
already received a monetary distribution in relation to a claim based on clergy sexual abuse in
the chapter 11 bankruptcy case filed by the Archdiocese of St. Paul and Minneapolis, the Tort

                                                  D-19
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54        Desc
                               Exhibit(s) A through M Page 42 of 75



Claimant’s final monetary distribution shall be reduced by sixty-six percent (66%). If the
reduction result is not a whole number, the Tort Claims Reviewer should round up to the nearest
whole number.

       6.3     Further Reduction. If a Tort Claimant is also a clergy abuser in another allowed
Tort Claim, then his points will be reduced by the number of points allocated to his victim(s).




                                              D-20
CORE/3008165.0002/154242262.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                               Exhibit(s) A through M Page 43 of 75




                                           EXHIBIT 2

                                   THE DIOCESE OF DULUTH
                                   TRUSTEE COMPENSATION



DW Harrow & Assoc., LLC will charge an average hourly rate of $385.00.




                                              D-21
CORE/3008165.0002/154242262.2
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 44 of 75




                              EXHIBIT E
                         TORT CLAIM RELEASE
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54                Desc
                               Exhibit(s) A through M Page 45 of 75




                                              RELEASE

    TO BE ENTITLED TO RECEIVE ANY COMPENSATION UNDER THE PLAN, YOU
                MUST EXECUTE AND DELIVER THIS RELEASE.


    1. All capitalized terms in this Release are defined in the Joint Plan and have the meanings
       stated in the Joint Plan.

    2. In consideration of the Trust’s promise to make me a distribution, the amount payable to
       me under the Trust Distribution Plan, and other valuable consideration, I, for myself and
       my heirs, successors, assigns, agents, and representatives:

             a. Hereby fully, finally, and completely release, remise, acquit, and forever
                discharge the Settling Insurer Entities with respect to the Settling Insurer Entity
                Policies from any and all past, present, and future Claims that, directly or
                indirectly, arise out of, relate to, or are connected with the i) Tort Claims; ii)
                Related Insurance Claims; iii) the Settling Insurer Entity Policies; and iv) all
                Claims that, directly or indirectly, arise from, relate to, or are connected with the
                Reorganization Case.

             b. Hereby covenant (i) not to sue or seek recovery or relief of any kind from the
                Protected Parties or Settling Insurer Entities in connection with any and all past,
                present, and future Claims that, directly or indirectly, arise out of, relate to, or are
                connected with the Tort Claims, Related Insurance Claims, the Settling Insurer
                Entity Policies, or the Reorganization Case; (ii) to forever and irrevocably
                discharge that fraction, portion or percentage of damages I claim to have suffered
                in connection with any Abuse which is by trial or other disposition determined to
                be the causal fault or responsibility, if any, of any Protected Party; (iii) to
                voluntarily reduce any judgment that I may ever obtain against any Person
                relating to the same Abuse at issue in the Tort Claims or other claims of abuse or
                neglect in an amount reflecting that fraction, portion or percentage of damage or
                injury that I suffered due to the causal fault or responsibility, if any, of any
                Protected Party; (iv) that filing of this Release with any court by any Protected
                Party shall satisfy that fraction, portion or percentage of any judgment that may be
                rendered in my favor attributable to any Protected Party’s causal fault or
                responsibility relating to the Abuse at issue in the Tort Claims; (v) that I will not
                seek a reallocation of the causal fault or causal responsibility of any Protected
                Party to any other Person, whether assessed by reason of judgment or settlement
                relating to the Abuse at issue in the Tort Claims; and (vi) this Release
                extinguishes any potential liability of any Protected Party or Settling Insurer
                Entity for contribution or indemnity to any Person who has been or may be held
                liable to me for any Tort Claim.




                                                   1
CORE/3008165.0002/152869229.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54              Desc
                               Exhibit(s) A through M Page 46 of 75



    3. I have been provided with copies of the Disclosure Statement, the Joint Plan, and the
       exhibits thereto and have been given an opportunity to review such documents and to
       consult with counsel of my choice regarding those documents and this Release.

    4. I expressly reserve and retain my rights to recover from any Person for liability for any
       Abuse except as provided in this Release and do not intend that payment by the Trust
       constitutes full compensation for the damage alleged in my Tort Claim(s).

    5. I intend the foregoing undertakings comply with the principles set forth in Pierringer v.
       Hoger, 124 N.W.2d 106 (Wis. 1963) and Frey v. Snelgrove, 269 N.W.2d 918 (Minn. 1978).

    6. I understand and agree that any payment by the Trust to me does not constitute an
       admission of liability of any kind or nature by the Diocese, the Reorganized Debtor, the
       Trust, any Settling Insurer Entity or any Protected Party.

    7. I consent to, and agree to be bound by, the injunctions set forth in the Joint Plan, including
       those injunctions contained in Articles VII and XIII for the benefit of the Settling Insurer
       Entities and Protected Parties. I also approve of the Insurance Settlement Agreements
       referenced in and incorporated into the Joint Plan.

    8. I understand that payment from the Trust constitutes damages on account of personal
       physical injuries or sickness arising from an occurrence within the meaning of Section
       104(a)(2) of the Internal Revenue Code of 1986, as amended.

    9. I represent and warrant that I have not assigned or otherwise transferred any interest in my
       Tort Claim(s).

    10. I hereby authorize the CMS, its agents and/or contractors to release, upon request,
        information related to my injury/illness and/or settlement since my date of birth to the Trust
        and/or its agents. I understand that I may revoke this “consent to release information” at
        any time, in writing. I consent to the release of information relating to my lifetime Medicare
        entitlement from the Social Security Administration and CMS to the Trustee and all other
        professionals retained by the Trust, and further authorize the Trustee and other Trust
        professionals to execute on my behalf any requests, including consents for release of
        information, for information relating to my Medicare entitlement and any obligations
        owing or potentially owing under the Medicare Secondary Payer Statute relating to my
        Tort Claim(s), from the Social Security Administration and CMS. I affirm that I am the
        individual to whom the requested information or record applies or the authorized
        representative of the individual’s estate. I declare under penalty of perjury (28 CFR
        § 16.41(d)(2004)) that I have examined all the information on this form and it is true and
        correct to the best of my knowledge. I understand that anyone who knowingly or willfully
        seeks or obtains access to records about another person under false pretenses is punishable
        by a fine of up to $5,000.




                                                  2
CORE/3008165.0002/152869229.2
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                               Exhibit(s) A through M Page 47 of 75



    11. This Release shall be binding upon my successors, heirs, assigns, agents, and
        representatives.

TO BE COMPLETED BY TORT CLAIMANT OR AUTHORIZED REPRESENTATIVE OF
TORT CLAIMANT’S ESTATE:

                   Name of Tort Claimant:

                                           By:

                                  Signature:

                                  Dated:

                                 Claim Number(s):

                                 Social Security Number:

                                 Date of Birth:




                                                  3
CORE/3008165.0002/152869229.2
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 48 of 75




                            EXHIBIT F
                    UNKNOWN TORT CLAIM RELEASE
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54                Desc
                               Exhibit(s) A through M Page 49 of 75



                                              RELEASE

    TO BE ENTITLED TO RECEIVE ANY COMPENSATION UNDER THE PLAN, YOU
                MUST EXECUTE AND DELIVER THIS RELEASE.


    1. All capitalized terms in this Release are defined in the Joint Plan and have the meanings
       stated in the Joint Plan.

    2. In consideration of the Reorganized Debtor's promise to make me a distribution, the
       amount payable to me under the Trust Distribution Plan, and other valuable
       consideration, I, for myself and my heirs, successors, assigns, agents, and representatives:

             a. Hereby fully, finally, and completely release, remise, acquit, and forever
                discharge the Settling Insurer Entities with respect to the Settling Insurer Entity
                Policies from any and all past, present, and future Claims that, directly or
                indirectly, arise out of, relate to, or are connected with the i) Tort Claims; ii)
                Related Insurance Claims; iii) the Settling Insurer Entity Policies; and iv) all
                Claims that, directly or indirectly, arise from, relate to, or are connected with the
                Reorganization Case.

             b. Hereby covenant (i) not to sue or seek recovery or relief of any kind from the
                Protected Parties or Settling Insurer Entities in connection with any and all past,
                present, and future Claims that, directly or indirectly, arise out of, relate to, or are
                connected with the Tort Claims, Related Insurance Claims, the Settling Insurer
                Entity Policies, or the Reorganization Case; (ii) to forever and irrevocably
                discharge that fraction, portion or percentage of damages I claim to have suffered
                in connection with any Abuse which is by trial or other disposition determined to
                be the causal fault or responsibility, if any, of any Protected Party; (iii) to
                voluntarily reduce any judgment that I may ever obtain against any Person
                relating to the same Abuse at issue in the Tort Claims or other claims of abuse or
                neglect in an amount reflecting that fraction, portion or percentage of damage or
                injury that I suffered due to the causal fault or responsibility, if any, of any
                Protected Party; (iv) that filing of this Release with any court by any Protected
                Party shall satisfy that fraction, portion or percentage of any judgment that may be
                rendered in my favor attributable to any Protected Party’s causal fault or
                responsibility relating to the Abuse at issue in the Tort Claims; (v) that I will not
                seek a reallocation of the causal fault or causal responsibility of any Protected
                Party to any other Person, whether assessed by reason of judgment or settlement
                relating to the Abuse at issue in the Tort Claims; and (vi) this Release
                extinguishes any potential liability of any Protected Party or Settling Insurer
                Entity for contribution or indemnity to any Person who has been or may be held
                liable to me for any Tort Claim.

    3. I have been provided with copies of the Disclosure Statement, the Joint Plan, and the
       exhibits thereto and have been given an opportunity to review such documents and to
       consult with counsel of my choice regarding those documents and this Release.


CORE/3008165.0002/153537182.1
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54              Desc
                               Exhibit(s) A through M Page 50 of 75



    4. I expressly reserve and retain my rights to recover from any Person for liability for any
       Abuse except as provided in this Release and do not intend that payment by the
       Reorganized Debtor constitutes full compensation for the damage alleged in my Tort
       Claim(s).

    5. I intend the foregoing undertakings comply with the principles set forth in Pierringer v.
       Hoger, 124 N.W.2d 106 (Wis. 1963) and Frey v. Snelgrove, 269 N.W.2d 918 (Minn. 1978).

    6. I understand and agree that any payment by the Reorganized Debtor to me does not
       constitute an admission of liability of any kind or nature by the Diocese, the Reorganized
       Debtor, the Trust, any Settling Insurer Entity, or any Protected Party.

    7. I consent to, and agree to be bound by, the injunctions set forth in the Joint Plan, including
       those injunctions contained in Articles VII and XIII for the benefit of the Settling Insurer
       Entities and Protected Parties. I also approve of the Insurance Settlement Agreements
       referenced in and incorporated into the Joint Plan.

    8. I understand that payment from the Reorganized Debtor constitutes damages on account of
       personal physical injuries or sickness arising from an occurrence within the meaning of
       Section 104(a)(2) of the Internal Revenue Code of 1986, as amended.

    9. I represent and warrant that I have not assigned or otherwise transferred any interest in my
       Tort Claim(s).

    10. I hereby authorize the CMS, its agents and/or contractors to release, upon request,
        information related to my injury/illness and/or settlement since my date of birth to the
        Reorganized Debtor and/or its agents. I understand that I may revoke this “consent to
        release information” at any time, in writing. I consent to the release of information relating
        to my lifetime Medicare entitlement from the Social Security Administration and CMS to
        the Reorganized Debtor and all other professionals retained by the Reorganized Debtor,
        and further authorize the Reorganized Debtor and other Reorganized Debtor professionals
        to execute on my behalf any requests, including consents for release of information, for
        information relating to my Medicare entitlement and any obligations owing or potentially
        owing under the Medicare Secondary Payer Statute relating to my Tort Claim(s), from the
        Social Security Administration and CMS. I affirm that I am the individual to whom the
        requested information or record applies or the authorized representative of the individual’s
        estate. I declare under penalty of perjury (28 CFR § 16.41(d)(2004)) that I have examined
        all the information on this form and it is true and correct to the best of my knowledge. I
        understand that anyone who knowingly or willfully seeks or obtains access to records about
        another person under false pretenses is punishable by a fine of up to $5,000.

    11. This Release shall be binding upon my successors, heirs, assigns, agents, and
        representatives.




CORE/3008165.0002/153537182.1
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                               Exhibit(s) A through M Page 51 of 75



TO BE COMPLETED BY UNKNOWN TORT CLAIMANT OR AUTHORIZED
REPRESENTATIVE OF UNKNOWN TORT CLAIMANT’S ESTATE:

         Name of Unknown Tort Claimant:

                                          By:

                                 Signature:

                                 Dated:

                                 Claim Number(s):

                                 Social Security Number:

                                 Date of Birth:




CORE/3008165.0002/153537182.1
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 52 of 75




                               EXHIBIT G
                              [RESERVED]
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 53 of 75




                               EXHIBIT H
                      LIST OF CURRENT PARISHES
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 54 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 55 of 75
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 56 of 75




                           EXHIBIT I
            KNOWN DIOCESE ENTITY INSURANCE POLICIES
Case 15-50792 Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                 Exhibit(s) A through M Page 57 of 75
          CATHOLIC MUTUAL RELIEF SOCIETY INSURANCE POLICIES
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54                            Desc
                               Exhibit(s) A through M Page 58 of 75




        Holy Cross Church, Orr, MN                               early 1960's
*No portion of any certificate has been found for this parish for this period and any potential for coverage is based on
secondary evidence
   Case 15-50792     Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54    Desc
                        Exhibit(s) A through M Page 59 of 75



                   CHURCH MUTUAL INSURANCE POLICIES


                   Parish                              Policy Start Date

St. Paul's Church – Remer                 November 28, 1976
St. Paul's Church – Remer                 November 28, 1979
St. Kevin's Church – Pengilly             January 31, 1977
Our Lady of Fatima – Garrison             May 23, 1971
Our Lady of Fatima – Garrison             August 2, 1977
Our Lady of Fatima – Garrison             August 2, 1977
Immaculate Conception Church – Eveleth    December 8, 1976
Resurrection Church – Eveleth             September 27, 1979
St. Joseph's Church – Chisholm            May 14, 1978
St. Joseph's Church – Chisholm            May 14, 1981
St. Francis - Carlton                     November 15, 1975
St. Francis - Carlton                     November 15, 1975
St. Francis - Carlton                     November 15, 1978
St. Francis Church – Brainerd             September 17, 1977
St. Francis Church – Brainerd             September 17, 1980
St. Andrew's Church – Brainerd            November 15, 1976
St. Andrew's Church – Brainerd            November 15, 1979
Sacred Heart Church – Mountain Iron       December 10, 1976
Sacred Heart Church – Mountain Iron       December 10, 1979
Immaculate Conception – Hibbing           December 20, 1977
Blessed Sacrament Church – Hibbing        July 1, 1976
St. Leo's Church – Hibbing                January 1, 1976
  Case 15-50792     Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54           Desc
                       Exhibit(s) A through M Page 60 of 75



                  FIREMAN'S FUND INSURANCE POLICIES
                         $50,000 Per Person / $100,000 Per Occurrence

                                                              Coverage Year(s)

Policy No. CL3-31-858                           March 1958 – March 1961
Policy No. CL3-135-500                          March 1961 – March 1964
   Case 15-50792       Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54               Desc
                          Exhibit(s) A through M Page 61 of 75



                    LIBERTY MUTUAL INSURANCE POLICIES
   Policies Issued to the Diocese Parties or Parish Parties Potentially Affording Coverage in
                               Connection with the Tort Claims.
                    Parish                                       Coverage Year(s)
Agricultural Insurance Company:
Diocese of Duluth (CLA 770553)                    1964 - 1967
Diocese of Duluth (3GA 26 24 22)                  1967 – 1970
Diocese of Duluth (3GA 29 96 59)                  1970 – 1973

American Empire Insurance Company
Diocese of Duluth (4GA 12 60 79)                 1973 – 1976

Agricultural Insurance Company
St. Mary's Silver Bay (MP 37 01 17)              July 1970 – July 1973

Liberty Mutual Insurance Company
St. Christopher Church (1812545)                 1967 – 1970
St. Christopher Church (1992946)                 1970 – 1973
St. Christopher Church (5546611)                 1973 – 1976
St. Christopher Church (3289506)                 1976 - 1979
  Case 15-50792    Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                      Exhibit(s) A through M Page 62 of 75



                   CONTINENTAL INSURANCE POLICIES


                                                     Coverage Year(s)
Fireman's Insurance Company of
Newark, New Jersey:
CBP 432832                              April 1973 – April 1976
CBP 433069                              April 1976 – April 1979
CBP 433104                              April 1979 – April 1982
LX 2669250                              February 1975 – February 1978
LX 2676916                              February 1978 – February 1979
LX 2676922                              February 1979 – February 1980
LX 2676933                              February 1980 – February 1981
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 63 of 75




                            EXHIBIT J
         OFFICERS AND DIRECTORS OF REORGANIZED DEBTOR
Case 15-50792    Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                    Exhibit(s) A through M Page 64 of 75




                 OFFICERS OF REORGANIZED DEBTOR




                President:        Bishop Paul D. Sirba
                Vice President:   Rev. James B. Bissonette
                Secretary:        Cathy Von Rueden
                Treasurer:        Doug Hildenbrand
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 65 of 75




                              EXHIBIT K
    Case 15-50792        Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54            Desc
                            Exhibit(s) A through M Page 66 of 75




                                 Child Protection Protocols



1.     The Diocese shall not recommend any clergy for a position in active ministry (i.e.,
       those clergy with permission to exercise priestly ministry to the faithful) or a
       position that provides for access to minors, who has a pending credible or
       previously substantiated claim of sexual abuse of a minor against him 1 or is
       otherwise deemed unsuitable for ministry under circumstances that arise in whole
       or in part, out of accusations or risk of sexual abuse of a minor. Unsuitability
       determinations are made by the Bishop of Diocese of Duluth with
       recommendations from the Vicar General and the Diocesan Review Board.
       Likewise, the Diocese shall not recommend, and shall direct clergy not to
       recommend, any non-clergy employee for a position that provides access to
       minors, who has a pending credible or previously substantiated claim of sexual
       abuse of a minor against him or her.

2.     The Diocese shall disclose any accusation of sexual abuse of a minor to any
       Diocese, Catholic entity or secular employer who inquires about the existence of
       any accusation of sexual abuse of a minor with regard to a past or present
       Diocesan clergy member to the extent that communication is allowed by federal and
       state law. The Diocese shall also disclose the status or resolution of that claim as
       reflected in its records as allowed by federal and state law. This policy does not
       apply to ministerial assignments within the Diocese.

3.     Diocesan leadership shall meet with any survivor or his or her support person as
       reasonable in a supervised setting with a facilitator when appropriate, with due respect
       for the needs of the survivor. Meetings shall be private and may be interrupted or
       delayed by the facilitator if the setting becomes overly difficult.

4.     The Diocese shall publish in the Northern Cross four times per year for five (5) years
       and one time per year for an additional five (5) years thereafter a statement urging
       those subject to the sexual abuse of a minor to contact law enforcement to make a
       report of the abuse.




1A "credible claim" is one that, as determined by the Diocese, is "not implausible, and
there exists a reasonable suspicion or belief supported by circumstances to justify a
prudent and cautious person's belief that the allegation may be or probably is true." A
"substantiated claim" is one for which, as determined by the Diocese, sufficient credible
evidence exists that a reasonable person might accept as adequate to substantiate the
allegation or support the conclusion that the allegation can be substantiated. The
Diocese shall continue to provide information in writing to parishes and schools
regarding the prevention of abuse, training to identify signs of abuse, statements that
the abused are not at fault and encouraging the reporting of abuse.

CHILD PROTECTION PROTOCOLS - 1

CORE/3008165.0002/153948213.2
     Case 15-50792          Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54              Desc
                               Exhibit(s) A through M Page 67 of 75




5.     Upon request of a survivor, the Bishop, on behalf of the Diocese, shall send a
       personally signed letter of apology to the survivor with a credible claim of sexual abuse
       of a minor in the context of a Minnesota Rule of Civil Procedure 408 settlement
       communication.

6.     The Diocese shall continue to provide information in writing to parishes and schools
       regarding the prevention of abuse, training to identify signs of abuse, statements
       that the abused are not at fault and encouraging the reporting of abuse.

       The Diocese shall continue to provide SAFE HAVEN—IT'S UP TO YOU training or
       equivalent safe environment training to all new Diocese employees and agree to provide
       updated SAFE HAVEN—IT'S UP TO YOU training or equivalent safe environment
       training to all Diocese employees every five years. If significant changes are made to the
       Diocese's SAFE HAVEN—IT'S UP TO YOU training materials, the Diocese shall provide
       updated training to all Diocese employees within a reasonable time after these changes
       are adopted.

8.     All mandated reporters, as defined in the Minnesota Statutes, at the Diocese shall
       receive specific training regarding reporting obligations every five (5) years and
       within thirty (30) days of their retention if newly hired.

9.     The Diocese shall adopt a whistleblower policy concerning the reporting of abuse.

10. On or before 20 days after the Effective Date, the Vicar General shall make a good
    faith effort to obtain, from each clergy member working within the Diocese, a
    signed and dated written statement affirming that the clergy member (1) has not
    sexually abused any minor at any time, and (2) has no knowledge of any abuse of
    a minor by another priest of the Diocese or employee of the Diocese that has not
    been reported to law enforcement and the Diocese. The Vicar General shall also
    make a good faith effort to obtain from any visiting priest who is given open-ended
    faculties to minister in the Diocese or has an assignment in a parish or related
    Diocesan entity (this does not include clergy visiting for a single event or over a
    time period of less than twenty one (21) days) a signed and dated statement under
    this paragraph no later than thirty (30) days after assignment or open-ended
    faculties are given. The written statements provided under this paragraph shall not
    require any clergy to disclose knowledge of sexual abuse of minors obtained in the
    course of confession or where a person seeks religious or spiritual advice, aid, or
    comfort pursuant to Minn. Stat. § 595.02 or Minnesota law.

11. The Diocese shall continue its current policy prohibiting its employees and
    volunteers from being alone (i.e. out of sight of at least one other adult) with any
    unrelated minor while serving as an employee or volunteer of the Diocese or a
    Parish subject to common sense exceptions, such as emergency situations,
    interactions with a minor that are incidental and not extended, parents
    transporting their children or related individuals, and employees or volunteers
    transporting the children of friends and neighbors. This policy does not apply to
    employees and volunteers providing services in or for schools or providing

CHILD PROTECTION PROTOCOLS - 2

CORE/3008165.0002/153948213.2
 Case 15-50792            Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54              Desc
                             Exhibit(s) A through M Page 68 of 75




       Catholic education. Priests are prohibited from being alone (i.e. out of sight of at least
       one other adult) with any unrelated minor except when the clergy member is hearing
       confession in a confessional and except for common sense exceptions, such as
       emergency situations and circumstances where interaction with a minor is incidental
       and not extended.

12. The Diocese shall continue its current policy prohibiting clergy from traveling or
    taking any overnight trips alone with any unrelated minor. If a clergy member
    travels with any unrelated minor(s), then there must be at least one other adult
    present and actively supervising the minor(s) at all times. The clergy members are
    strictly prohibited from sleeping in the same space (e.g., room, bedroom, hotel
    room, tent, bed, etc.) with any unrelated minor.

13. The Diocese shall continue its policy that prohibits priests from having an unrelated
    child or children in their automobile unless supervised.

14. Public disclosure of substantiated claims of sexual abuse of minors by clergy and
    those facing pending credible claims that are under investigation shall be ongoing.
    The disclosures will be updated when a claim is determined to be substantiated,
    whether from the review of clergy files by outside experts or otherwise. In every
    such case, the Diocese will add the name of the clergy member to the disclosure
    section of its website. The Diocese will also disclose the names of clergy deemed
    unsuitable for ministry under circumstances that arise, in whole or in part, out of
    accusations or risk of sexual abuse of a minor. Public disclosures under this
    paragraph shall be made as soon as reasonably practicable but, in any event, no
    later than forty-five (45) days after the relevant determination. The Diocese will
    also share this information with the public by issuing and posting a press release
    on its website.

15. With regard to a substantiated claim of sexual abuse of a minor, at the conclusion
    of the canonical process for determination of clerical status, documents pertaining
    to the accusation of sexual abuse of a minor and the Diocese's response to the
    claim will be made accessible by the public in the manner set out in Appendix A
    attached hereto.

16. The Diocese shall remove photos and any visible honors (such as a plaque
    honoring that cleric individually or naming of a building or hall in that cleric's
    honor) from public display for each priest with a substantiated claim of sexual
    abuse of a minor. This does not prevent the Diocese from displaying photos of
    priests with a substantiated claim of abuse if that photo or the words
    accompanying it clearly indicate that the priest had a substantiated claim of sexual
    abuse of a minor asserted against him.

17. When the Diocese receives a report of child sexual abuse and makes a mandated
    report to law enforcement pursuant to Minnesota statutes, the Diocese shall not
    conduct an internal investigation and will not interfere in any way with law

CHILD PROTECTION PROTOCOLS - 3

CORE/3008165.0002/153948213.2
  Case 15-50792          Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                            Exhibit(s) A through M Page 69 of 75




    enforcement until law enforcement concludes its investigation, closes its file
    without an investigation, or authorizes the Diocese to proceed with its
    investigation.




CHILD PROTECTION PROTOCOLS - 4

    CORE/3008165.0002/153948213.2
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 70 of 75




                              EXHIBIT K(1)
                              APPENDIX A
Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54                 Desc
                           Exhibit(s) A through M Page 71 of 75




                                CHILD PROTECTION PROTOCOLS
With regard to paragraph 15 of the CHILD PROTECTION PROTOCOLS:

    1. The term "documents" referred to in paragraph 15 of the CHILD PROTECTION
       PROTOCOLS with regard to, "Clergy with credible claims against them concerning sexual
       abuse of a young person," listed on the Diocese's website shall be produced to Jeff
       Anderson & Associates ("JAA") within 30 days of a final order confirming the Chapter 11
       Plan, subject to paragraph 2. JAA shall then make those documents public after taking
       appropriate actions to protect the names and identities of sexual abuse survivors and their
       families.
    2. The Diocese shall make available to JAA copies of files maintained by the Diocese regarding
       claims of sexual abuse of a minor that have not been deemed by the Diocese to be
       substantiated. If JAA believes that any of these documents should be made public, it shall so
       notify the Diocese. If an agreement cannot be reached between the Diocese and JAA
       regarding release of the documents, Mediator Symchych shall determine whether good cause
       exists to publicly release the disputed documents. The mediator's determination shall be
       binding and final.

    3. If there is a dispute about the release of documents, Mediator Symchych shall make a
       determination as to whether the documents should be released or the extent of the documents
       to be released within 30 days of receiving the parties' submissions. Each party shall have the
       opportunity to submit their positions. The decision of the mediator as to the release of these
       documents shall be binding and final.




APPENDIX A

CORE/3008165.0002/153948213.2
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 72 of 75




                              EXHIBIT L
                       OTHER INSURED ENTITIES
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 73 of 75




                                 NONE.
Case 15-50792   Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                   Exhibit(s) A through M Page 74 of 75



                              EXHIBIT M
                      LIST OF CATHOLIC ENTITIES
    Case 15-50792           Doc 398-1 Filed 08/26/19 Entered 08/26/19 15:19:54   Desc
                               Exhibit(s) A through M Page 75 of 75



                                  LIST OF CATHOLIC ENTITIES

 Organization Name                                City
 Newman Catholic Campus Ministries at UMD         Duluth
 St Joseph's Cemetery Association                 Kettle River
 Calvary Cemetery                                 Duluth
 Human Life and Development Fund of the
 Diocese of Duluth                                Duluth
 Catholic Religious Education Endowment Fund
 of the Diocese of Duluth                         Duluth
 Seminarian Endowment Fund of the Diocese of
 Duluth                                           Duluth
 Holy Rosary Parish Endowment Fund                Duluth
 Stella Maris Academy                             Duluth
 St Joseph's Church and School Endowment
 Fund                                             GrandRapids
 Hibbing Catholic Schools Endowment Fund          Hibbing
 St John the Evangelist Tuition Assistance Fund   Duluth
 Marquette Catholic School                        Virginia




CORE/3008165.0002/153449906.1
